DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 21, 2022 have been fully considered but they are not persuasive. 
A) Applicant’s argument that traverses the enablement rejection for claims 12 and 13 is not persuasive. Applicant argues that the specification teaches the free adhesion promoter is configured for promoting adhesion with both the polymer resin and with a metallic surface. Applicant also argues that the specification teaches that the adhesion promoting coating only adheres to the polymer resin but not the metallic bodies.  The examiner is not arguing that there is no support for this teaching found in the specification, but instead the rejection is because claims 12 and 13 are not enabled. Meaning, a person making the claimed composition from the teaching found in the specification and claims would not know what specific compound or compounds to add to meet the scope of claims 12 and 13 without undo experimentation. Claim 12 requires the filler particles to be coated by a polymer resin adhesion promoting coating configured for promoting adhesion to the polymer resin but not a metal.  Claim 13 requires the free adhesion promoter to be configured for promoting adhesion with the polymer resin and with a metal.  By definition, these cannot be the same compound, since one has to adhere to metal, while the other may not adhere to metal. Yet, (from applicant’s remarks) the specification teaches that the adhesion promoting coating and the free adhesion promoter “may be chosen from the following substances: 3-mercapto-1,2,4-triazole, 1-amino-1,3,4-triazole; 3-(glycidoxypropyl)trimethoxy silane, 2-(3,4-epoxycyclohexyl)ethenyl-trimethoxy silane, 2-propenyl-trimethoxy silane, 2-propenyl-trimethoxy silane, 3-mercapto propyl trimethoxy silane, 3-amino propyl trimethoxy silane, 2-methylimidazole, 4,5-dicarboxyimidazole, 2-mercaptoimidazole and mixtures thereof”. How can this list describe both the adhesion promoting coating and the free adhesion promoter, yet they cannot be the same compound? Since the claims are not limited merely by the list in the specification, but instead are so broad that claim 12 covers all compounds that adhere to a polymer but not a metal, and claim 13 covers all compounds that adhere to both a polymer and a metal, the number of compounds that could read on one or the other is vast.  But the specification does not enable a person having ordinary skill in the art to choose those compounds.  The list cited above may adhere to metal or may not adhere to metal, considering these compound can be either the adhesion promoting coating compound or the free adhesion promoter.  Therefore, a person having ordinary skill in the art would have to unduly experiment without guidance from the specification to find which compounds are covered by claim 12, and which compounds are covered by claim 13.
B) Applicant’s argument that Wi does not teach a mold compound, but instead the composition of Wi is intended for an adhesive film for chip bonding is not persuasive. The claims are directed to a “mold compound”, i.e. a compound intended to be used in a mold.  The use of the compound in a mold is intended use and carries little patentable weight.  Further, the determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application without importing extraneous limitations from the specification (MPEP 2111.02 I).  In this case, the word “mold” does not imply any additional structure or any additional compounds added to the composition other than those compounds claimed.  Therefore, even if Wi does not use the disclosed composition for the same intended use, the reference still discloses the claimed compound having all claimed components and reads on the claims. Applicant’s reference in the remarks that a mold compound is defined in the specification as an encapsulant in form of a mold compound for encapsulating part of the carrier and part of the electronic chip is directed to the structure of the intended use of the compound.  The electronic chip is not claimed.  The compound is what the claims are directed toward. How the composition is used after it is made does not change the composition itself.
C) Applicant’s argument that the phrase “composed of” limits the compound to only the polymer resin, curing agent, catalyst and filler, while Kotani and Beisele teach additional components, is not persuasive. In the MPEP section on transitional phrases (2111.03), “composed of” is considered an “other transitional phrase” and is interpreted as either “consisting of” or “consisting essentially of”.  Since the overall claim is “comprising” (claim 1: A mold compound, comprising, claim 16: A method of preparing a mold compound formed from at least the following constituents, claim 18: An electronic component, comprising, claim 21: A mold compound, comprising), and applicant has the burden of showing what additional steps or components would materially change the characteristics of applicant’s invention, and therefore excluded by the language, the phrase is interpreted as synonymous with “consisting essentially of”. It is the applicant’s burden to establish what is excluded from the claims by the “consisting essentially of” language (MPEP 2111.03 III). Further, the language of “comprising” in the preamble signals that the entire claim is presumptively open-ended (MPEP 2111.03 I).  Therefore, with “comprising” in the preamble, and no establishment of what components are excluded by the phrase “composed of’, the claim is open-ended to additional components.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The specification, while being enabling for the group -HS- may bind to metallic surfaces and -NH2- may bind to the polymer resin without having critical impact on corrosion, does not reasonably provide enablement for a polymer resin adhesion promoting coating configured for promoting adhesion to the polymer resin but not to a metal nor for the free adhesion promoter is configured for promoting adhesion with the polymer resin and with a metal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The scope of the claims that is not enabled is any adhesion promoter that does not have -HS- groups and is configured to promote adhesion to resin and metal, and also any adhesion promoter that does not have -NH2- groups and is configured to promote adhesion to a resin but not to a metal. The scope of the claims is broad in that many compounds can be considered to “promote adhesion”, even to a small degree, but a person having ordinary skill in the art is not guided by the specification, besides the -HS- group and the -NH2-, as to what compounds would read on these limitations.  These properties are not well known in the art and would require undue experimentation to determine which compounds out of all available chemical compounds would adhere to a polymer but not a metal, or to a polymer and a metal. The specification does not provide working examples that may be used to determine potential compounds that would fall into either category, and the chemical arts has a low level of predictability.  The state of the prior art, for example in the cited documents with this Action and the documents in the submitted IDS, do not direct a person having ordinary skill in the art to knowing what compounds would read on these limitations. Therefore, the entire scope of claims 12 and 13 is not enabled by the specification as filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wi et al. (US 2013/0165603).
Regarding claim 21: Wi et al. teaches a molding compound (para. 9) comprising a matrix composed of a polymer resin (para. 10), a curing agent (para. 43), and a curing accelerator/catalyst (para. 43), and a filler (para. 43). 

Claim 21 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kotani et al. (US 2010/0200882).
Regarding claim 21: Kotani et al. teaches a molding compound (abstract) comprising a matrix composed of a polymer resin/epoxy resin (abstract), a curing agent (para. 52), a catalyst (para. 67) and a filler (para. 69). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wi et al. (US 2013/0165603).
Regarding claim 1: Wi et al. teaches a molding compound (para. 9) comprising a matrix composed of a polymer resin (para. 10), 0.01-5 parts by weight per 100 parts by weight of the composition of a silane coupling agent/free adhesion promoter (para. 43), a curing agent (para. 43), and a curing accelerator/catalyst (para. 43), and a filler (para. 43). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping amount of the silane coupling agent/free adhesion promoter and would have been motivated to do so since Wi et al. teaches it is an acceptable amount of the compound to use to achieve the disclosed invention.
Regarding claim 2: Wi et al. teaches 0.01-5 parts by weight per 100 parts by weight of the composition of a silane coupling agent/free adhesion promoter (para. 43), which overlaps the claimed range.
Regarding claim 3: Wi et al. teaches a silane (para. 43).
Regarding claim 4: Wi et al. teaches an additive/thermoplastic resin (para. 10).
Regarding claim 5: Wi et al. teaches 5-20 parts by weight of an epoxy resin based on 100 parts by weight of the composition (para. 43).
Regarding claim 6: Wi et al. teaches a phenolic curing resin in an amount of 2-10 parts by weight and 2-10 parts of amine curing resin (para. 43) based on 100 parts by weight of the composition, which overlaps the claimed range. 
Regarding claim 8: Wi et al. teaches 0.1-10 parts of a curing accelerator/catalyst based on 100 parts of the total composition (para. 43), which overlaps the claimed range.
Regarding claim 9: Wi et al. teaches an epoxy resin (para. 43).
Regarding claim 10: Wi et al. teaches the filler is aluminum hydroxide (para. 83), the curing accelerator/catalyst is a phosphine compound (para. 72), and the silane coupling agent/free adhesion promoter is 3-aminopropyltrimethoxysilane (para. 79).
Regarding claim 11: Wi et al. teaches filler particles/powder (para. 83).
Regarding claim 13: Wi et al. teaches a mercapto containing silane coupling agent (para. 79), which would promote adhesion with a polymer resin and a metal.
Regarding claim 14: Wi et al. teaches 0.01-5 parts by weight per 100 parts by weight of the composition of a silane coupling agent/free adhesion promoter (para. 43), which overlaps the claimed range.

Claims 1, 7, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (US 2010/0200882).
Regarding claim 1: Kotani et al. teaches a molding compound (abstract) comprising a matrix composed of a polymer resin/epoxy resin (abstract), a coupling agent/free adhesion promoter in an amount of 5% by weight or less (para. 104), a curing agent (para. 52), a catalyst (para. 67) and a filler (para. 69). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping amount of the coupling agent/free adhesion promoter and would have been motivated to do so since Kotani et al. teaches it is an acceptable amount of the compound to use to achieve the disclosed invention.
Regarding claim 7: Kotani et al. teaches the filler in an amount of 10-85% by volume (para. 37), which can be 87.5% by weight based on example 1, which overlaps the claimed range.
Regarding claim 15: Kotani et al. teaches 0.01-8 parts by weight of a release agent (para. 103), which overlaps the claimed range.
Regarding claims 16 and 17: Kotani et al. teaches a molding compound (abstract) comprising a matrix composed of a polymer resin/epoxy resin (abstract), a coupling agent/free adhesion promoter in an amount of 5% by weight or less (para. 104), a curing agent (para. 52), a catalyst (para. 67) and a filler (para. 69). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping amount of the coupling agent/free adhesion promoter and would have been motivated to do so since Kotani et al. teaches it is an acceptable amount of the compound to use to achieve the disclosed invention. Kotani et al. teaches grinding and mixing/kneader mixing the constituents and then extruding and then pulverizing the resultant product (para. 116). Since the method involves pulverizing, the storing limitation is optional 
Regarding claim 18: Kotani et al. teaches an electronic chip/semiconductor element and a mold compound encapsulating at least a part of the electronic chip (para. 125 and Fig. 2 and Fig. 3). Kotani et al. teaches a molding compound (abstract) comprising a matrix composed of a polymer resin/epoxy resin (abstract), a coupling agent/free adhesion promoter in an amount of 5% by weight or less (para. 104), a curing agent (para. 52), a catalyst (para. 67) and a filler (para. 69). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping amount of the coupling agent/free adhesion promoter and would have been motivated to do so since Kotani et al. teaches it is an acceptable amount of the compound to use to achieve the disclosed invention.
Regarding claim 19: Kotani et al. teaches a carrier/mounting board on which the electronic chip is mounted and the carrier is at least partially encapsulated in the mold compound (para. 125 and Fig. 2 and Fig. 3).
Regarding claim 20: Kotani et al. teaches an electrically conductive contact element electrically coupling the electronic chip/metal wiring that is electrically connected to the optical semiconductor element (para. 125 and Fig. 2 and Fig. 3). 

Claims 1, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beisele et al. (U.S. Pat. 8,999,433).
Regarding claim 1: Beisele et al. teaches a mold compound (title) comprising a matrix composed of a polymer resin/epoxy resin (abstract), a free adhesion promoter/accelerator of an azole (col. 7, lines 55-60) in an amount of 0.1-20 parts per 100 parts of the resin (col. 8 lines 4-6), a curing agent/hardener (col. 7 lines 14-15), a catalyst/accelerator (col. 7 lines 55-60) and a filler (abstract). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping amount of the coupling agent/free adhesion promoter and would have been motivated to do so since Beisele et al. teaches it is an acceptable amount of the compound to use to achieve the disclosed invention.
Regarding claim 11: Beisele et al. teaches the filler is in the form of particles/powder (col. 3 lines 8-10).
Regarding claim 12: Beisele et al. teaches a filler at least partially coated/surface treated by a polymer resin adhesion promoting coating for promoting adhesion to the polymer but not to a metal/aminosilane (col. 3 lines 30-35).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767